DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 4, 15, 21, 26, 30-31 are objected to because of the following informalities:
In claim 4, “a position and orientation of the anatomical structure” should be changed to “the position and orientation of the anatomical structure”.
In claim 15, “the bone” should be changed to “the anatomical structure” since no “bone” has previously been set forth but it is clear from the context and the specification that this limitation is referring to the anatomical structure previously set forth.
In claim 21 the second instances of “a generic” and “a patient specific human anatomical structure” should be changed to “the generic” and “the patient specific human anatomical structure” because it is clear from the context and the specification that these limitations are referring to the previously set forth structures.
In claim 26, “a position and orientation of the anatomical structure” should be changed to “the position and orientation of the anatomical structure”.
In claim 26, “i) images of the real 3D space” should be changed to “i) the images of the real 3D space” because it is clear from the context and the specification that these limitations are referring to the previously set forth images.
In claim 30, the first instance of “the patient” should be changed to “a patient”.
In claim 30, “i) images of the real 3D space” should be changed to “i) the images of the real 3D space” because it is clear from the context and the specification that these limitations are referring to the previously set forth images.
In claim 31, the first instance of “one of the trackers” should be changed to “one or more trackers” or some other variation which eliminates use of the word “the”.
In claim 31, “an anatomical structure” should be changed to “the anatomical structure”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-5, 11-19, 21-22, 24-26, and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ferro et al. (US20170071673, hereafter Ferro).
Regarding claim 1, Ferro discloses in Figures 1 and 14-16 a computer-implemented method to provide augmented reality in relation to a patient (Ferro, Para 28; “The system uses augmented reality with the real time measurement array to assist the surgeon with placement of the cut guides by displaying virtual cutting planes onto a live image of the bone produced in reference to the physical cut guide before the cut guide is fixed into place”), the method comprising:
receiving (Figure 14, step 202), by at least one processor (Processors 106), images of a real 3D space containing the patient and one or more targets associated with respective objects and/or anatomical structures of the patient in the real 3D space (Ferro, Para 79; “At block 202, the method 200 includes receiving information, collected by the measurement device(s) 102 and/or the camera(s) 120, of a surface of a bone of a limb of a patient”), the images received from a single optical sensor unit (Ferro measurement devices 102 and/or cameras 120; Para 32 describing several examples) having a field of view of the real 3D space containing the patient and one or more targets (Ferro, Para 81; “At block 206, the method 200 includes recognizing a position and a movement of the bone in physical space based on tracked reference points positioned on the one or more of the bone or the anatomy of the patient and causing the visual model of the bone to reflect the position and the movement of the bone in physical space. Position coordinates of the tracked reference points can be determined referenced to the measurement device(s) 102 and/or the camera(s) 120 performing the tracking”) (Ferro, Para 78-85 and Figure 14; describing creating a model of a bone and surgical device using an image to track their position and movement using received measurements from cameras and measurement devices);
determining tracking information from the images for respective ones of the one or more targets (Ferro, Figure 14; steps 206-208) (Ferro, Para 81-82; “At block 206, the method 200 includes recognizing a position and a movement of the bone in physical space based on tracked reference points […] the method 200 includes recognizing a position and a movement of a surgical device in physical space based on tracked reference points positioned on the surgical device”) (Ferro, Para 78-85 and Figure 14; describing creating a model of a bone and surgical device using an image to track their position and movement using received measurements from cameras and measurement devices);
registering an anatomical structure of the patient in a computational 3D space maintained by the at least one processor using tracking information for a respective target associated with the anatomical structure (Ferro, Figure 14, steps 204-210) (Ferro, Para 81-82; “At block 206, the method 200 includes recognizing a position and a movement of the bone in physical space based on tracked reference points positioned on the one or more of the bone or the anatomy of the patient and causing the visual model of the bone to reflect the position and the movement of the bone in physical space”), generating a corresponding position and orientation of the anatomical structure in the computational 3D space from a position and orientation of the anatomical structure in the real 3D space (Ferro, Para 83; “At block 210, the method 200 includes providing for display a virtual image overlaid onto the visual model of the bone, and the virtual image includes information for assistance of placement of the surgical device at a position on the bone based on the position and the movement of the surgical device in physical space”) (Ferro, Para 78-85 and Figure 14; describing creating a model of a bone and surgical device using an image to track their position and movement using received measurements from cameras and measurement devices);
aligning an overlay model of an augmented reality overlay to a desired position and orientation in the computational 3D (Ferro, Para 49; “FIG. 3 illustrates an example visual model 122 of a bone, according to an example embodiment. The visual model shows an outline of the bone in 3D to illustrate features of the bone.”) space relative to the corresponding position and orientation of the anatomical structure (Ferro, Para 81; “causing the visual model of the bone to reflect the position and the movement of the bone in physical space”) (Ferro, Para 78-85 and Figure 14; describing creating a model of a bone and surgical device using an image to track their position and movement using received measurements from cameras and measurement devices); and
rendering and providing the augmented reality overlay for display on a display screen in the desired position and orientation (Ferro, Para 83; “At block 210, the method 200 includes providing for display a virtual image overlaid onto the visual model of the bone, and the virtual image includes information for assistance of placement of the surgical device at a position on the bone based on the position and the movement of the surgical device in physical space”) (Ferro, Para 78-85 and Figure 14; describing creating a model of a bone and surgical device using an image to track their position and movement using received measurements from cameras and measurement devices).

Regarding claim 2, Ferro discloses all of the limitations of claim 1 as discussed above.
Ferro further discloses providing the images of the real 3D space for display on the display screen to simultaneously visualize the anatomical structure and the augmented reality overlay (Ferro, Para 83; “At block 210, the method 200 includes providing for display a virtual image overlaid onto the visual model of the bone, and the virtual image includes information for assistance of placement of the surgical device at a position on the bone based on the position and the movement of the surgical device in physical space”) (Ferro, Para 60; “Thus, the camera(s) 120 can capture the live image 138 of the bone during surgery, and the processor(s) 106 can further provide for display the virtual image 140 overlaid on the live image 138 of the bone”).

Regarding claim 4, Ferro discloses all of the limitations of claim 1 as discussed above.
Ferro further discloses, in real time and in response to a relative movement of the anatomical structure and the optical sensor unit in the real 3D space, wherein a pose of the respective target associated with the anatomical structure continuously indicates a position and orientation of the anatomical structure in the real 3D space (Ferro, Para 94; “Next, as shown at block 226, cameras will capture images and overlay the scanned bone onto the images of the actual bone, and as shown at block 228, when the knee moves (such as repositioning during surgery), the scan data will move with the knee. The augmented reality data includes a live direct or indirect view of a physical, real-world environment of the surgery whose elements are augmented (or supplemented) by computer-generated sensory input such as sound, video, or graphics data. In this example, the augmented reality will give the surgeon a real time view of the surgery with scanned data overlaid to help the surgeon precisely place the cut guides. The system may provide an augmented reality display including the live image of the bone in physical space supplemented by a computer-generated graphic of a cutting plane overlaid on the bone, for example”):
determining a moved position and orientation of the anatomical structure in the real 3D space using the images received from the optical sensor unit (Ferro, Para 94; “Next, as shown at block 226, cameras will capture images and overlay the scanned bone onto the images of the actual bone, and as shown at block 228, when the knee moves (such as repositioning during surgery), the scan data will move with the knee.”) (Ferro, Para 52; “The measurement device(s) 102 and/or the camera(s) 120 tracks the reference points 124, 126, and 128 by continuously taking measurements during surgery to identify movement of the bone, and provides information of movement of the bone to the processor(s) 106. The processor(s) 106 can update a viewpoint of the visual model of the bone to reflect the position and the movement of the bone in physical space. In this way, the surgeon will have a visual model of the bone on the display 118 that accurately reflects the position of the bone during surgery”);
updating the aligning of the augmented reality overlay relative to the moved position and orientation of the anatomical structure to determine a moved desired position and orientation of the augmented reality overlay (Ferro, Para 94; “Next, as shown at block 226, cameras will capture images and overlay the scanned bone onto the images of the actual bone, and as shown at block 228, when the knee moves (such as repositioning during surgery), the scan data will move with the knee.”) (Ferro, Para 52; “The measurement device(s) 102 and/or the camera(s) 120 tracks the reference points 124, 126, and 128 by continuously taking measurements during surgery to identify movement of the bone, and provides information of movement of the bone to the processor(s) 106. The processor(s) 106 can update a viewpoint of the visual model of the bone to reflect the position and the movement of the bone in physical space. In this way, the surgeon will have a visual model of the bone on the display 118 that accurately reflects the position of the bone during surgery”); and
providing the augmented reality overlay for display in the moved desired position and orientation (Ferro, Para 94; “Next, as shown at block 226, cameras will capture images and overlay the scanned bone onto the images of the actual bone, and as shown at block 228, when the knee moves (such as repositioning during surgery), the scan data will move with the knee.”) (Ferro, Para 52; “The measurement device(s) 102 and/or the camera(s) 120 tracks the reference points 124, 126, and 128 by continuously taking measurements during surgery to identify movement of the bone, and provides information of movement of the bone to the processor(s) 106. The processor(s) 106 can update a viewpoint of the visual model of the bone to reflect the position and the movement of the bone in physical space. In this way, the surgeon will have a visual model of the bone on the display 118 that accurately reflects the position of the bone during surgery”).

Regarding claim 5, Ferro discloses all of the limitations of claim 4 as discussed above.
Ferro further discloses wherein the respective target associated with the anatomical structure is either 1) attached to the anatomical structure such that one or both of the optical sensor unit and anatomical structure are free to move in the real 3D space (Ferro, Para 53-54; “The reference points 124, 126, and 128 may be virtual reference points. In another example, physical reference points can be attached to the patient through adhesive properties, marking or coloring the patient, pinning the reference points, and other techniques as well. These points will act as an array and can be used by the measurement device(s) 102 to recognize where the bone is in relation to the visual model 122 for the registered bone”) or 2) attached to another object while the location of anatomical structure remains constant in the real 3D space and the optical sensor unit alone is free to move in the real 3D space (Ferro, Para 55; “For example, a portion of the limb of the patient or a foot of the patient can be rigidly positioned within the positioning device, and the measurement device(s) 102 and/or the camera(s) 120 track a reference point positioned on the positioning device. The processor(s) then can determine the position and movement of the bone from the tracked positioning device due to alignment of the limb of the patient or the foot of the patient within the positioning device”).

Regarding claim 11, Ferro discloses all of the limitations of claim 1 as discussed above.
Ferro further discloses wherein the overlay model is a 3D model of a mechanical axis model and the augmented reality overlay is an image of a mechanical axis and/or a further axis or plane, a location of which is determined relative to a location of the mechanical axis of the anatomical structure (Ferro, Para 62-63; “FIG. 8 illustrates a conceptual portion of a limb of a patient as in FIG. 4 with a plane shown, according to an example embodiment. The reference points 124, 126, and 128 are used to calculate a mechanical axis of the limb […] The processor(s) 106 can also calculate the axis 146 of the limb based on the visual model 122 and the position and the movement of the bone in physical space, and the axis can include one of a mechanical axis”).

Regarding claim 12, Ferro discloses all of the limitations of claim 11 as discussed above.
Ferro further discloses determining the mechanical axis of the anatomical structure using tracking information obtained from target images as the anatomical structure is rotated about an end of the anatomical structure (Ferro, Para 64; “Then a line 156 from the point at the center of rotation to the placed point(s) will be the mechanical axis, and a plane 144 can be determined as discussed above”).

Regarding claim 13, Ferro discloses all of the limitations of claim 12 as discussed above.
Ferro further discloses wherein the further axis and/or plane is a resection plane (Ferro, Para 85-87; “the method 200 can include providing a virtual view of a resection on the bone […] Once the mechanical axis is established, the cutting guide will be able to be adjusted in multiple different axes to create the proper resection”) (Ferro, Para 67; “Thus, the processor(s) 106 may further provide a virtual view of a resection on the bone for display”).

Regarding claim 14, Ferro discloses all of the limitations of claim 13 as discussed above.
Ferro further discloses wherein the location of the resection plane along the mechanical axis model is adjustable in response to user input thereby to adjust the desired position and orientation of the resection plane in the augmented reality overlay (Ferro, Para 101; “As shown at block 266, the surgeon will then place the tibial positioning guide. Following, at block 268, the tibial cut guide will be placed in the positioning system. Next, at block 270, the surgeon will place the femoral cut guide positioning system. At block 272, the surgeon will place the distal cut guide in the positioning system. At block 274, the posterior and chamfer cut guide will be positioned in the same way”).

Regarding claim 15, Ferro discloses all of the limitations of claim 11 as discussed above.
Ferro further discloses wherein the bone is a femur (Ferro, Para 64; “FIG. 9 illustrates a conceptual portion of a limb of a patient with a plane shown, and FIG. 10 illustrates a conceptual portion of a limb of a patient with a mechanical axis shown, according to an example embodiment. In this example, for the femur, point 152 (virtual or physical) will be placed on the exposed distal femur”).

Regarding claim 16, Ferro discloses all of the limitations of claim 15 as discussed above.
Ferro further discloses registering a tibia of a same leg of the patient in the computational 3D space, the tibia coupled to a tibia target of the one or more targets, the at least one processor determining a position and orientation of the tibia in the real 3D space to generate a corresponding position and orientation of the tibia in the computational 3D space from tracking information determined from images of the tibia target (Ferro, Para 47; “As a specific example for a knee surgery, once the distal end of the femur and tibia are exposed to the greatest degree during surgery, the bone will be registered into the system 100. Registration of the bone can occur entirely intraoperatively to provide the most up to date and accurate data of the anatomy of the patient”);
aligning a second overlay model of a second augmented reality overlay to a second desired position and orientation in the computational 3D space relative to the corresponding position and orientation of the tibia; providing the second augmented reality overlay for display on the display screen in the second desired position and orientation (Ferro, Para 6869; “Augmented reality may also be used to overlay the virtual cut planes 144, 148, and 158 onto the live image 138 of the patient's exposed femur and tibia. This augmented reality view could also combine aspects of the visual model 122 of the bone with a live view to generate the best suited view for the surgeon […] the surgeon is able to virtually place a tibial and femoral prosthesis intraoperatively on top of the visual model 122 of the registered bone”).

Regarding claim 17, Ferro discloses all of the limitations of claim 16 as discussed above.
Ferro further discloses wherein registering uses images of one of the targets attached to a probe where the probe identifies first representative locations on the tibia with which to define a first end of the tibia and second identifying locations about an ankle of the patient with which to define a second end (Ferro, Para 87; “have the processor(s) 106 draw a virtual line that connects the virtual midline from the patient's ankle up to the ACL footprint”) and a mechanical axis of the tibia (Ferro, Para 62; “The reference points 124, 126, and 128 are used to calculate a mechanical axis of the limb. Reference points 126 and 128 will be on each side of the malleoli, and reference point 124 will be on the anterior cruciate ligament (ACL) footprint, as shown in FIG. 4. A midpoint between reference points 126 and 128 can be calculated, and then a line 146 between the midpoint and the reference point 124 will be the mechanical axes for the tibia”).

Regarding claim 18, Ferro discloses all of the limitations of claim 16 as discussed above.
Ferro further discloses tracking movement of the position and orientation of the tibia in the real 3D space (Ferro, Para 47; “As a specific example for a knee surgery, once the distal end of the femur and tibia are exposed to the greatest degree during surgery, the bone will be registered into the system 100. Registration of the bone can occur entirely intraoperatively to provide the most up to date and accurate data of the anatomy of the patient”);
updating the corresponding position and orientation of the tibia in response to the movement of the position and orientation of the tibia in the real 3D space; updating the aligning of the second augmented reality overlay relative to the position and orientation of the tibia as moved to determine the second desired position and orientation as moved; and providing the second augmented reality overlay for display in the second desired position and orientation as moved; aligning a second overlay model of a second augmented reality overlay to a second desired position and orientation in the computational 3D space relative to the corresponding position and orientation of the tibia; providing the second augmented reality overlay for display on the display screen in the second desired position and orientation (Ferro, Para 6869; “Augmented reality may also be used to overlay the virtual cut planes 144, 148, and 158 onto the live image 138 of the patient's exposed femur and tibia. This augmented reality view could also combine aspects of the visual model 122 of the bone with a live view to generate the best suited view for the surgeon […] the surgeon is able to virtually place a tibial and femoral prosthesis intraoperatively on top of the visual model 122 of the registered bone”).

Regarding claim 19, Ferro discloses all of the limitations of claim 18 as discussed above.
Ferro further discloses determining a location of each of the augmented reality overlay of the femur and the augmented reality overlay of the tibia (Ferro, Para 51; “The measurement device(s) 102 and/or the camera(s) 120 also track one or more reference points positioned on one or more bones”) and indicating a relative location to one another to denote at least one of proximity and intersection (Ferro, Para 6869; “Augmented reality may also be used to overlay the virtual cut planes 144, 148, and 158 onto the live image 138 of the patient's exposed femur and tibia. This augmented reality view could also combine aspects of the visual model 122 of the bone with a live view to generate the best suited view for the surgeon […] the surgeon is able to virtually place a tibial and femoral prosthesis intraoperatively on top of the visual model 122 of the registered bone”) (Ferro, Para 74; “in FIG. 7, and a graphic illustrating placement of a prosthesis in relation to the bone and information indicating one or more of a lateral gap, a medial gap, and a valgus alignment of a knee of the patient with placement of the prosthesis, as shown in FIG. 13”).

Regarding claim 21, Ferro discloses all of the limitations of claim 1 as discussed above.
Ferro further discloses wherein the anatomical structure is surgically modified (Ferro, Para 70; “FIG. 11 illustrates a conceptual portion of the visual model 122 of a limb of a patient with a component(s) of the prosthesis 160 inserted, according to an example embodiment”) and wherein the overlay model is a 3D model of patient-specific human anatomical structure prior to replacement by a prosthetic implant (Ferro, Para 80; “At block 204, the method 200 includes determining the visual model 122 of the bone based on the collected information of the surface of the bone”) and the augmented reality overlay is an image representing the patient-specific human anatomical structure respectively (Ferro, Para 94; “Next, as shown at block 226, cameras will capture images and overlay the scanned bone onto the images of the actual bone, and as shown at block 228”); and wherein the method comprises providing images of the patient for display on the display screen to simultaneously visualize the anatomical structure and the augmented reality overlay (Ferro, Para 6869; “Augmented reality may also be used to overlay the virtual cut planes 144, 148, and 158 onto the live image 138 of the patient's exposed femur and tibia. This augmented reality view could also combine aspects of the visual model 122 of the bone with a live view to generate the best suited view for the surgeon […] the surgeon is able to virtually place a tibial and femoral prosthesis intraoperatively on top of the visual model 122 of the registered bone”).

Regarding claim 22, Ferro discloses all of the limitations of claim 1 as discussed above.
Ferro further discloses wherein the overlay model is a 3D model defined from pre-operative images of the patient (Ferro, Para 48; “once the pre-operative images are obtained, the pre-operative imaging can be aligned with the collected information of the surface of the bone obtained during surgery to further determine the visual model of the bone based on the aligned pre-operative imaging with the collected information of the surface of the bone. Geometry from the pre-operative imaging can be matched with geometry of actual anatomy of the patient by performing point cloud analysis and imaging matching”).

Regarding claim 24, Ferro discloses in Figures 1 and 14-16 a computer-implemented method to provide augmented reality in relation to a patient (Ferro, Para 28; “The system uses augmented reality with the real time measurement array to assist the surgeon with placement of the cut guides by displaying virtual cutting planes onto a live image of the bone produced in reference to the physical cut guide before the cut guide is fixed into place”), the method comprising:
receiving (Figure 14, step 202), by at least one processor (Processors 106), images of a real 3D space containing the patient and one or more targets associated with respective objects and/or anatomical structures of the patient in the real 3D space (Ferro, Para 79; “At block 202, the method 200 includes receiving information, collected by the measurement device(s) 102 and/or the camera(s) 120, of a surface of a bone of a limb of a patient”), the images received from a single optical sensor unit (Ferro measurement devices 102 and/or cameras 120; Para 32 describing several examples) having a field of view of the real 3D space containing the patient and one or more targets (Ferro, Para 81; “At block 206, the method 200 includes recognizing a position and a movement of the bone in physical space based on tracked reference points positioned on the one or more of the bone or the anatomy of the patient and causing the visual model of the bone to reflect the position and the movement of the bone in physical space. Position coordinates of the tracked reference points can be determined referenced to the measurement device(s) 102 and/or the camera(s) 120 performing the tracking”) (Ferro, Para 78-85 and Figure 14; describing creating a model of a bone and surgical device using an image to track their position and movement using received measurements from cameras and measurement devices);
determining tracking information from the images for respective ones of the one or more targets (Ferro, Figure 14; steps 206-208) (Ferro, Para 81-82; “At block 206, the method 200 includes recognizing a position and a movement of the bone in physical space based on tracked reference points […] the method 200 includes recognizing a position and a movement of a surgical device in physical space based on tracked reference points positioned on the surgical device”) (Ferro, Para 78-85 and Figure 14; describing creating a model of a bone and surgical device using an image to track their position and movement using received measurements from cameras and measurement devices);
providing, for simultaneous display on a display screen, i) images of the real 3D space from the optical sensor; and ii) renderings of an augmented reality overlay; wherein the augmented reality overlay is defined from an overlay model in a computational 3D space and displayed in an initial position and orientation within the field of view of the optical sensor unit as displayed on the display screen (Ferro, Para 83; “At block 210, the method 200 includes providing for display a virtual image overlaid onto the visual model of the bone, and the virtual image includes information for assistance of placement of the surgical device at a position on the bone based on the position and the movement of the surgical device in physical space”) (Ferro, Para 78-85 and Figure 14; describing creating a model of a bone and surgical device using an image to track their position and movement using received measurements from cameras and measurement devices) (Ferro, Para 94; “as shown at block 226, cameras will capture images and overlay the scanned bone onto the images of the actual bone, and as shown at block 228, when the knee moves (such as repositioning during surgery), the scan data will move with the knee”);
registering, by the at least one processor, an anatomical structure of the patient in a computational 3D space by receiving input (Ferro, Para 95; “as shown at block 230, the surgeon will place the implant (tibial then femoral) virtually using the system to best match a natural geometry of the knee. As shown at block 232, different views can be utilized on the software to place the implant virtually, and as shown at block 234, once the implant is correctly positioned (within thresholds set for the surgery), the system can display information for a remainder of the surgery”) to use tracking information to capture a pose of one of the targets in the field of view, the one of the targets attached to the anatomical structure (Ferro, Figure 14, steps 204-210) (Ferro, Para 81-82; “At block 206, the method 200 includes recognizing a position and a movement of the bone in physical space based on tracked reference points positioned on the one or more of the bone or the anatomy of the patient and causing the visual model of the bone to reflect the position and the movement of the bone in physical space”), the input received when the anatomical structure as displayed is aligned with the initial position and orientation of the augmented reality overlay (Ferro, Para 49; “FIG. 3 illustrates an example visual model 122 of a bone, according to an example embodiment. The visual model shows an outline of the bone in 3D to illustrate features of the bone.”) (Ferro, Para 81; “causing the visual model of the bone to reflect the position and the movement of the bone in physical space”) (Ferro, Para 78-85 and Figure 14; describing creating a model of a bone and surgical device using an image to track their position and movement using received measurements from cameras and measurement devices) (Ferro, Para 96; “As shown at block 236, the system can calculate where all cutting guides need to be placed in reference to the scan data. At block 238, interior geometry of the implant is used in reference with planes in which the cut guide uses to calculate positioning of the cut guides”); and wherein the pose defines a position and orientation of the anatomical structure in the real 3D space to generate a corresponding position and orientation of the anatomical structure in the computational 3D space (Ferro, Para 81-82; “At block 206, the method 200 includes recognizing a position and a movement of the bone in physical space based on tracked reference points positioned on the one or more of the bone or the anatomy of the patient and causing the visual model of the bone to reflect the position and the movement of the bone in physical space”) (Ferro, Para 78-85 and Figure 14; describing creating a model of a bone and surgical device using an image to track their position and movement using received measurements from cameras and measurement devices); and
associating, in the computational 3D space, a desired position and orientation of the augmented reality overlay relative to the corresponding position and orientation of the anatomical structure (Ferro, Para 94; “as shown at block 226, cameras will capture images and overlay the scanned bone onto the images of the actual bone, and as shown at block 228, when the knee moves (such as repositioning during surgery), the scan data will move with the knee. The augmented reality data includes a live direct or indirect view of a physical, real-world environment of the surgery whose elements are augmented (or supplemented) by computer-generated sensory input such as sound, video, or graphics data. In this example, the augmented reality will give the surgeon a real time view of the surgery with scanned data overlaid to help the surgeon precisely place the cut guides. The system may provide an augmented reality display including the live image of the bone in physical space supplemented by a computer-generated graphic of a cutting plane overlaid on the bone, for example”) (Ferro, Para 96; “As shown at block 236, the system can calculate where all cutting guides need to be placed in reference to the scan data. At block 238, interior geometry of the implant is used in reference with planes in which the cut guide uses to calculate positioning of the cut guides”).

Regarding claim 25, Ferro discloses in Figures 1 and 14-16 a computer-implemented method to provide augmented reality in relation to a patient (Ferro, Para 28; “The system uses augmented reality with the real time measurement array to assist the surgeon with placement of the cut guides by displaying virtual cutting planes onto a live image of the bone produced in reference to the physical cut guide before the cut guide is fixed into place”), the method comprising:
receiving (Figure 14, step 202), by at least one processor (Processors 106), images of a real 3D space containing the patient and one or more targets associated with respective objects and/or anatomical structures of the patient in the real 3D space (Ferro, Para 79; “At block 202, the method 200 includes receiving information, collected by the measurement device(s) 102 and/or the camera(s) 120, of a surface of a bone of a limb of a patient”), the images received from a single optical sensor unit (Ferro measurement devices 102 and/or cameras 120; Para 32 describing several examples) having a field of view of the real 3D space containing the patient and one or more targets (Ferro, Para 81; “At block 206, the method 200 includes recognizing a position and a movement of the bone in physical space based on tracked reference points positioned on the one or more of the bone or the anatomy of the patient and causing the visual model of the bone to reflect the position and the movement of the bone in physical space. Position coordinates of the tracked reference points can be determined referenced to the measurement device(s) 102 and/or the camera(s) 120 performing the tracking”) (Ferro, Para 78-85 and Figure 14; describing creating a model of a bone and surgical device using an image to track their position and movement using received measurements from cameras and measurement devices);
determining tracking information from the images for respective ones of the one or more targets (Ferro, Figure 14; steps 206-208) (Ferro, Para 81-82; “At block 206, the method 200 includes recognizing a position and a movement of the bone in physical space based on tracked reference points […] the method 200 includes recognizing a position and a movement of a surgical device in physical space based on tracked reference points positioned on the surgical device”) (Ferro, Para 78-85 and Figure 14; describing creating a model of a bone and surgical device using an image to track their position and movement using received measurements from cameras and measurement devices);
providing, for simultaneous display on a display screen, i) optical sensor images of the real 3D space from the optical sensor unit; and ii) renderings of an augmented reality overlay; wherein the augmented reality overlay is defined from an overlay model in a computational 3D space and displayed in an overlay position and orientation relative to a pose of an overlay target in the field of view of the optical sensor unit, the overlay position and orientation moving in response to movement of the overlay target in the real 3D space (Ferro, Para 83; “At block 210, the method 200 includes providing for display a virtual image overlaid onto the visual model of the bone, and the virtual image includes information for assistance of placement of the surgical device at a position on the bone based on the position and the movement of the surgical device in physical space”) (Ferro, Para 78-85 and Figure 14-15; describing creating a model of a bone and surgical device using an image to track their position and movement using received measurements from cameras and measurement devices) (Ferro, Para 94; “as shown at block 226, cameras will capture images and overlay the scanned bone onto the images of the actual bone, and as shown at block 228, when the knee moves (such as repositioning during surgery), the scan data will move with the knee”);
registering, by the at least one processor, an anatomical structure of the patient in the computational 3D space by receiving input (Ferro, Para 95; “as shown at block 230, the surgeon will place the implant (tibial then femoral) virtually using the system to best match a natural geometry of the knee. As shown at block 232, different views can be utilized on the software to place the implant virtually, and as shown at block 234, once the implant is correctly positioned (within thresholds set for the surgery), the system can display information for a remainder of the surgery”) to use tracking information to capture a registration lock pose of the overlay target and a registration pose of an anatomical structure target associated with the anatomical structure (Ferro, Figure 14, steps 204-210) (Ferro, Para 81-82; “At block 206, the method 200 includes recognizing a position and a movement of the bone in physical space based on tracked reference points positioned on the one or more of the bone or the anatomy of the patient and causing the visual model of the bone to reflect the position and the movement of the bone in physical space”), the input received to affect an aligning when said augmented reality overlay is aligned with an initial position and orientation of the anatomical structure in the real 3D space, generating a corresponding position and orientation of the anatomical structure in the computational 3D space comprising the aligning from the initial position and orientation of the anatomical structure in the real 3D space (Ferro, Para 49; “FIG. 3 illustrates an example visual model 122 of a bone, according to an example embodiment. The visual model shows an outline of the bone in 3D to illustrate features of the bone.”) (Ferro, Para 81; “causing the visual model of the bone to reflect the position and the movement of the bone in physical space”) (Ferro, Para 78-85 and Figure 14; describing creating a model of a bone and surgical device using an image to track their position and movement using received measurements from cameras and measurement devices) (Ferro, Para 96; “As shown at block 236, the system can calculate where all cutting guides need to be placed in reference to the scan data. At block 238, interior geometry of the implant is used in reference with planes in which the cut guide uses to calculate positioning of the cut guides”); and
associating, in the computational 3D space, a desired position and orientation of the augmented reality overlay relative to the corresponding position and orientation of the anatomical structure for use when subsequently rendering the augmented reality overlay (Ferro, Para 94; “as shown at block 226, cameras will capture images and overlay the scanned bone onto the images of the actual bone, and as shown at block 228, when the knee moves (such as repositioning during surgery), the scan data will move with the knee. The augmented reality data includes a live direct or indirect view of a physical, real-world environment of the surgery whose elements are augmented (or supplemented) by computer-generated sensory input such as sound, video, or graphics data. In this example, the augmented reality will give the surgeon a real time view of the surgery with scanned data overlaid to help the surgeon precisely place the cut guides. The system may provide an augmented reality display including the live image of the bone in physical space supplemented by a computer-generated graphic of a cutting plane overlaid on the bone, for example”) (Ferro, Para 96; “As shown at block 236, the system can calculate where all cutting guides need to be placed in reference to the scan data. At block 238, interior geometry of the implant is used in reference with planes in which the cut guide uses to calculate positioning of the cut guides”).

Regarding claim 26, Ferro discloses all of the limitations of claim 24 as discussed above.
Ferro further discloses in real time and in response to a relative movement of the anatomical structure and the optical sensor unit in the real 3D space, wherein a pose of the anatomical structure target associated with the anatomical structure continuously indicates a position and orientation of the anatomical structure in the real 3D space (Ferro, Para 94; “Next, as shown at block 226, cameras will capture images and overlay the scanned bone onto the images of the actual bone, and as shown at block 228, when the knee moves (such as repositioning during surgery), the scan data will move with the knee. The augmented reality data includes a live direct or indirect view of a physical, real-world environment of the surgery whose elements are augmented (or supplemented) by computer-generated sensory input such as sound, video, or graphics data. In this example, the augmented reality will give the surgeon a real time view of the surgery with scanned data overlaid to help the surgeon precisely place the cut guides. The system may provide an augmented reality display including the live image of the bone in physical space supplemented by a computer-generated graphic of a cutting plane overlaid on the bone, for example”):
determining a moved position and orientation of the anatomical structure using the images received from the optical sensor unit (Ferro, Para 94; “Next, as shown at block 226, cameras will capture images and overlay the scanned bone onto the images of the actual bone, and as shown at block 228, when the knee moves (such as repositioning during surgery), the scan data will move with the knee.”) (Ferro, Para 52; “The measurement device(s) 102 and/or the camera(s) 120 tracks the reference points 124, 126, and 128 by continuously taking measurements during surgery to identify movement of the bone, and provides information of movement of the bone to the processor(s) 106. The processor(s) 106 can update a viewpoint of the visual model of the bone to reflect the position and the movement of the bone in physical space. In this way, the surgeon will have a visual model of the bone on the display 118 that accurately reflects the position of the bone during surgery”);
updating the aligning of the augmented reality overlay relative to the moved position and orientation of the anatomical structure to determine a moved desired position and orientation of the augmented reality overlay (Ferro, Para 94; “Next, as shown at block 226, cameras will capture images and overlay the scanned bone onto the images of the actual bone, and as shown at block 228, when the knee moves (such as repositioning during surgery), the scan data will move with the knee.”) (Ferro, Para 52; “The measurement device(s) 102 and/or the camera(s) 120 tracks the reference points 124, 126, and 128 by continuously taking measurements during surgery to identify movement of the bone, and provides information of movement of the bone to the processor(s) 106. The processor(s) 106 can update a viewpoint of the visual model of the bone to reflect the position and the movement of the bone in physical space. In this way, the surgeon will have a visual model of the bone on the display 118 that accurately reflects the position of the bone during surgery”); and
rendering and providing, for simultaneous display on the display screen, i) images of the real 3D space from the optical sensor unit; and ii) the augmented reality overlay in response to the moved desired position and orientation of the augmented reality overlay (Ferro, Para 94; “Next, as shown at block 226, cameras will capture images and overlay the scanned bone onto the images of the actual bone, and as shown at block 228, when the knee moves (such as repositioning during surgery), the scan data will move with the knee.”) (Ferro, Para 52; “The measurement device(s) 102 and/or the camera(s) 120 tracks the reference points 124, 126, and 128 by continuously taking measurements during surgery to identify movement of the bone, and provides information of movement of the bone to the processor(s) 106. The processor(s) 106 can update a viewpoint of the visual model of the bone to reflect the position and the movement of the bone in physical space. In this way, the surgeon will have a visual model of the bone on the display 118 that accurately reflects the position of the bone during surgery”).

Regarding claim 30, Ferro discloses in Figures 1 and 14-16 a navigational surgery system Ferro, Para 28; “The system uses augmented reality with the real time measurement array to assist the surgeon with placement of the cut guides by displaying virtual cutting planes onto a live image of the bone produced in reference to the physical cut guide before the cut guide is fixed into place”) comprising a computing unit (Processors 106), an optical sensor unit (Ferro measurement devices 102 and/or cameras 120; Para 32 describing several examples) and one or more targets for tracking objects (bone, surface of bone, tracked reference points, and surgical device) by the optical sensor unit providing tracking images having tracking information for said targets and visible images of a procedure in a field of view of the optical sensor unit to the computing unit overlay (Ferro, Para 94; “as shown at block 226, cameras will capture images and overlay the scanned bone onto the images of the actual bone, and as shown at block 228, when the knee moves (such as repositioning during surgery), the scan data will move with the knee. The augmented reality data includes a live direct or indirect view of a physical, real-world environment of the surgery whose elements are augmented (or supplemented) by computer-generated sensory input such as sound, video, or graphics data. In this example, the augmented reality will give the surgeon a real time view of the surgery with scanned data overlaid to help the surgeon precisely place the cut guides. The system may provide an augmented reality display including the live image of the bone in physical space supplemented by a computer-generated graphic of a cutting plane overlaid on the bone, for example”), the computing unit having at least one processor configured to:
receive by the at least one processor images of a real 3D space containing the patient and the one or more targets associated with respective objects and/or anatomical structures of the patient in the real 3D space (Ferro, Para 79; “At block 202, the method 200 includes receiving information, collected by the measurement device(s) 102 and/or the camera(s) 120, of a surface of a bone of a limb of a patient”), the images received from a single optical sensor of the optical sensor unit having a field of view of the real 3D space (Ferro, Para 81; “At block 206, the method 200 includes recognizing a position and a movement of the bone in physical space based on tracked reference points positioned on the one or more of the bone or the anatomy of the patient and causing the visual model of the bone to reflect the position and the movement of the bone in physical space. Position coordinates of the tracked reference points can be determined referenced to the measurement device(s) 102 and/or the camera(s) 120 performing the tracking”) (Ferro, Para 78-85 and Figure 14; describing creating a model of a bone and surgical device using an image to track their position and movement using received measurements from cameras and measurement devices);
determine tracking information from the images for respective ones of the one or more targets (Ferro, Figure 14; steps 206-208) (Ferro, Para 81-82; “At block 206, the method 200 includes recognizing a position and a movement of the bone in physical space based on tracked reference points […] the method 200 includes recognizing a position and a movement of a surgical device in physical space based on tracked reference points positioned on the surgical device”) (Ferro, Para 78-85 and Figure 14; describing creating a model of a bone and surgical device using an image to track their position and movement using received measurements from cameras and measurement devices);
provide, for simultaneous display on a display screen, i) images of the real 3D space from the single optical sensor; and ii) renderings of an augmented reality overlay; wherein the augmented reality overlay is defined from an overlay model in a computational 3D space and displayed in an initial position and orientation within the field of view of the optical sensor unit as displayed on the display screen (Ferro, Para 83; “At block 210, the method 200 includes providing for display a virtual image overlaid onto the visual model of the bone, and the virtual image includes information for assistance of placement of the surgical device at a position on the bone based on the position and the movement of the surgical device in physical space”) (Ferro, Para 78-85 and Figure 14-15; describing creating a model of a bone and surgical device using an image to track their position and movement using received measurements from cameras and measurement devices) (Ferro, Para 94; “as shown at block 226, cameras will capture images and overlay the scanned bone onto the images of the actual bone, and as shown at block 228, when the knee moves (such as repositioning during surgery), the scan data will move with the knee”);
register by the at least one processor an anatomical structure of the patient in the computational 3D space by receiving input (Ferro, Para 95; “as shown at block 230, the surgeon will place the implant (tibial then femoral) virtually using the system to best match a natural geometry of the knee. As shown at block 232, different views can be utilized on the software to place the implant virtually, and as shown at block 234, once the implant is correctly positioned (within thresholds set for the surgery), the system can display information for a remainder of the surgery”) to use tracking information to capture a pose of one of the targets in the field of view, the one of the targets attached to the anatomical structure (Ferro, Figure 14, steps 204-210) (Ferro, Para 81-82; “At block 206, the method 200 includes recognizing a position and a movement of the bone in physical space based on tracked reference points positioned on the one or more of the bone or the anatomy of the patient and causing the visual model of the bone to reflect the position and the movement of the bone in physical space”), the input received when the anatomical structure as displayed is aligned with the initial position and orientation of the augmented reality overlay; and wherein the pose defines a position and orientation of the anatomical structure in the real 3D space to generate a corresponding position and orientation of the anatomical structure in the computational 3D space Ferro, Para 49; “FIG. 3 illustrates an example visual model 122 of a bone, according to an example embodiment. The visual model shows an outline of the bone in 3D to illustrate features of the bone.”) (Ferro, Para 81; “causing the visual model of the bone to reflect the position and the movement of the bone in physical space”) (Ferro, Para 78-85 and Figure 14; describing creating a model of a bone and surgical device using an image to track their position and movement using received measurements from cameras and measurement devices) (Ferro, Para 96; “As shown at block 236, the system can calculate where all cutting guides need to be placed in reference to the scan data. At block 238, interior geometry of the implant is used in reference with planes in which the cut guide uses to calculate positioning of the cut guides”); and
associate in the computational 3D space a desired position and orientation of the augmented reality overlay relative to the corresponding position and orientation of the anatomical structure (Ferro, Para 94; “as shown at block 226, cameras will capture images and overlay the scanned bone onto the images of the actual bone, and as shown at block 228, when the knee moves (such as repositioning during surgery), the scan data will move with the knee. The augmented reality data includes a live direct or indirect view of a physical, real-world environment of the surgery whose elements are augmented (or supplemented) by computer-generated sensory input such as sound, video, or graphics data. In this example, the augmented reality will give the surgeon a real time view of the surgery with scanned data overlaid to help the surgeon precisely place the cut guides. The system may provide an augmented reality display including the live image of the bone in physical space supplemented by a computer-generated graphic of a cutting plane overlaid on the bone, for example”) (Ferro, Para 96; “As shown at block 236, the system can calculate where all cutting guides need to be placed in reference to the scan data. At block 238, interior geometry of the implant is used in reference with planes in which the cut guide uses to calculate positioning of the cut guides”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ferro and Beck (US20200305976, hereafter Beck).
Regarding claim 3, Ferro discloses all of the limitations of claim 1 as discussed above.
Ferro does not clearly and explicitly disclose wherein the optical sensor unit comprises calibration data to determine 3D measurements from the images of the real 3D space provided by the optical sensor unit in 2D and the step of determining tracking information comprises using by the at least one processor the calibration data to determine the tracking information.
In analogous surgical planning system field of endeavor Beck discloses calibration data to determine 3D measurements from images of 3D space provided by an optical sensor unit in 2D and using the calibration data to determine tracking information (Beck, Para 11; “If a calibrated recording method or a calibrated recording device (e.g., a calibrated C-arm to which a number of markers are attached that can be identified by a navigation system) is used to generate the at least two two-dimensional recordings of the structure, then it is possible to determine or calculate the three-dimensional positions of the markers from the two-dimensional marker positions in the recordings or images […] The three-dimensional positions of the markers can thus be spatially ascertained. Further, and after a matching method using a previously obtained three-dimensional recording of the structure, the position and orientation of the three-dimensional structure can be spatially determined from the marker positions ascertained in this way, thus enabling the structure to be automatically registered”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ferro wherein the optical sensor unit comprises calibration data to determine 3D measurements from the images of the real 3D space provided by the optical sensor unit in 2D and the step of determining tracking information comprises using by the at least one processor the calibration data to determine the tracking information in order to accurately register the position of the model as taught by Beck (Beck, Para 16).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Ferro and Baumgartner (US20140303486, hereafter Baumgartner).
Regarding claim 23, Ferro discloses all of the limitations of claim 1 as discussed above.
Ferro does not clearly and explicitly disclose wherein the overlay model is a 3D model defined from pre-operative images of the patient and the pre-operative images of the patient show a diseased human anatomical structure and wherein the overlay model represents the diseased human anatomical structure without a disease.
In an analogous surgical planning system field of endeavor Baumgartner discloses wherein a system overlays images of a diseased human anatomical structure and images of a human anatomical structure without a disease (Baumgartner, Para 318; “When, for example, a healthy change in density (bone, denser tissue) produces in the vicinity of the lesion the same gray scale or color value in the computer image and thus permits precise mapping of the contour, the outer contour of such a non-diseased tissue structure may be precisely mapped with the aid of the image of the assigned healthy structure. Thus, when the “healthy image” is assigned to the “diseased image”, for example by overlapping or mirroring at the plane of symmetry it is accordingly possible to advantage in accordance with the invention, despite the imprecise contour information from the “diseased image”, to obtain a precise distinction between healthy and diseased tissue since it is now simple to establish that it is there where healthy tissue no longer exists, that diseased tissue must commence”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ferro wherein the overlay model is a 3D model defined from pre-operative images of the patient and the pre-operative images of the patient show a diseased human anatomical structure and wherein the overlay model represents the diseased human anatomical structure without a disease in order to map surgery targets with high accuracy as taught by Baumgartner (Baumgartner, Para 319).
Ferro as modified by Baumgartner above is interpreted as disclosing wherein the overlay model is a 3D model defined from pre-operative images of the patient and the pre-operative images of the patient show a diseased human anatomical structure and wherein the overlay model represents the diseased human anatomical structure without a disease because Ferro overlays pre-operative images of the patient with a model and Baumgartner modifies Ferro so that they are healthy and diseased images.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Ferro and Chuanggui et al. (US20070018975, hereafter Chuanggui).
Regarding claim 27, Ferro discloses all of the limitations of claim 24 as discussed above.
Ferro further discloses performing an initial registration of the anatomical structure, an initial aligning of the augmented reality overlay to the anatomical structure and an initial rendering (Ferro, Para 48; “Once the pre-operative images are obtained, the pre-operative imaging can be aligned with the collected information of the surface of the bone obtained during surgery to further determine the visual model of the bone based on the aligned pre-operative imaging with the collected information of the surface of the bone”) (Ferro, Para 76; “FIG. 14 shows a flowchart of an example method 200 for determining and providing for display a virtual image overlaid onto a visual image of a bone, according to an example embodiment”).
Ferro does not clearly and explicitly disclose providing such that the augmented reality overlay and anatomical structure are misaligned in the images of the real 3D space when displayed.
In an analogous mapping of virtual models of patient anatomy field of endeavor Chuanggui further discloses providing such that virtual model and anatomical structure are misaligned (Chuanggui, Para 119; “Any slight unsteadiness in the hand of a user may lead to imperfect alignment between head 10 and virtual model 100. Inaccurate alignment may also result from difficulty in placing the tip of the probe 74 at the very same point on the patient as was selected using the planning station computer, as described above. In the present example, it may be difficult to locate a single unambiguous point that represents the tip of the nose, or for example, the bridge of the nose as depicted in FIG. 12. Thus, it is likely that following initial registration, there would remain some misalignment between head 10 and virtual model 100, and there is thus an unsatisfactory amount of overlay error, due to registration error. In order to improve the alignment, in exemplary embodiments of the present invention, a procedure of refined registration can, for example, subsequently be carried out”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ferro such that the augmented reality overlay and anatomical structure are misaligned in the images of the real 3D space when displayed in order to improve alignment errors due as taught by Chuanggui (Chuanggui, Para 119-121).

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Ferro and Hladio et al. (US20150038836, hereafter Hladio) and Sauer (US20020163499).
Regarding claim 31, Ferro discloses all of the limitations of claim 30 as discussed above.
Ferro further discloses receiving images with trackers mounted to an anatomical structure of the patient; and track the anatomical structure to which the one of the trackers is attached (Ferro, Para 31; “The measurement device(s) 102 may collect information of a surface of a bone of a limb of a patient, track one or more reference points positioned on one or more bones or an anatomy of the patient”).
Ferro does not disclose a platform to selectively, removably and rigidly attach one of the optical sensor unit and one of the trackers to an anatomical structure of the anatomy of the patient, the platform comprising a body having at least one surface, the at least one surface configured to provide an optically trackable pattern, a repeatable optical sensor mount and a repeatable target mount, wherein the optically trackable pattern extends into a field of view of the optical sensor unit when mounted to the platform; and wherein: a spatial relationship between the optically trackable pattern and the repeatable target mount is predefined by a target-pattern definition; and the computing unit is configured to: receive first images including the optically trackable pattern features when the optical sensor unit is mounted to the platform; perform operations to calculate a pose of the optically trackable pattern; and perform operations to calculate the pose of the repeatable target mount based on the pose of the optically trackable pattern and the target-pattern definition.
In an analogous surgical guidance field of endeavor Hladio discloses a pair of platforms (a pelvic platform 216 and pelvic platform 208) to selectively, removably and rigidly attach one of the optical sensor unit and one of the trackers to an anatomical structure of an anatomy of a patient (Hladio, Para 42; “The femur platform 216 and pelvic platform 208 are mounted to their respective bones, in order to provide rigid structures for the sensor 202 and target 210 of the system 200. The beacon 214 (coupled with the target 210) is preferably mounted onto the femur platform 216”), the platforms comprising a body having at least one surface, the at least one surface configured to provide an optically trackable pattern (Hladio, Para 73; “The target 210 provides a precise and identifiable pattern for pose tracking by the sensor during operation of system 200”), a repeatable optical sensor mount (Hladio, Para 42; “The femur platform 216 and pelvic platform 208 are mounted to their respective bones, in order to provide rigid structures for the sensor 202 and target 210 of the system 200”) and a repeatable target mount (beacon 214), wherein the optically trackable pattern extends into a field of view of the optical sensor unit when mounted to the platform (Hladio, Para 39; “The target is visible to the optical sensor, and has an identifiable pattern”); and wherein:
a spatial relationship between the optically trackable pattern and the repeatable target mount is predefined by a target-pattern definition (Hladio, Para 39; “he target is visible to the optical sensor, and has an identifiable pattern. By processing the image output of the sensor, and with a priori knowledge of the target's pattern geometry, the workstation 218 is able to calculate relative pose”) (Hladio, Para 73; “The front of the target 210 has a pattern of markers 1306. The pattern of markers (which could include lines, circles, etc) may employ redundancy, such that if the target is partially occluded by debris (e.g. blood splatter), then the tracking system can still function. The markers 1306 are identifiable to the sensor 202 and may comprise a retro-reflective material (where the sensor 202 provides an illumination source). The markers are precisely positioned on the target substrate 1308”); and
the computing unit is configured to:
receive first images including the optically trackable pattern features when the optical sensor unit is mounted to the platform (Hladio, Para 39; “he target is visible to the optical sensor, and has an identifiable pattern. By processing the image output of the sensor, and with a priori knowledge of the target's pattern geometry, the workstation 218 is able to calculate relative pose”);
perform operations to calculate a pose of the optically trackable pattern (Hladio, Para 39; “he target is visible to the optical sensor, and has an identifiable pattern. By processing the image output of the sensor, and with a priori knowledge of the target's pattern geometry, the workstation 218 is able to calculate relative pose”);
perform operations to calculate the pose of the repeatable target mount based on the pose of the optically trackable pattern and the target-pattern definition (Hladio, Para 39; “he target is visible to the optical sensor, and has an identifiable pattern. By processing the image output of the sensor, and with a priori knowledge of the target's pattern geometry, the workstation 218 is able to calculate relative pose”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ferro to include a pair of platforms to selectively, removably and rigidly attach one of the optical sensor unit and one of the trackers to an anatomical structure of the anatomy of the patient, the platforms comprising a body having at least one surface, the at least one surface configured to provide an optically trackable pattern, a repeatable optical sensor mount and a repeatable target mount, wherein the optically trackable pattern extends into a field of view of the optical sensor unit when mounted to the platform; and wherein: a spatial relationship between the optically trackable pattern and the repeatable target mount is predefined by a target-pattern definition; and the computing unit is configured to: receive first images including the optically trackable pattern features when the optical sensor unit is mounted to the platform; perform operations to calculate a pose of the optically trackable pattern; and perform operations to calculate the pose of the repeatable target mount based on the pose of the optically trackable pattern and the target-pattern definition in order to accurately monitor surgical sites intra-operatively as taught by Hladio (Hladio, Para 4).
Ferro as modified by Hladio above does not disclose wherein the sensor and the trackable pattern are attached.
In an analogous surgical navigation system field of endeavor Sauer discloses wherein a sensor and a trackable marker are attached (Sauer, Para 35; “Referring to FIGS. 4 a and 4 b, the field of view of the tracking camera 401 includes four non-collinear marker points 405-408 on the workspace frame 402. Any number of markers can be used, preferably a number is used to enable tracking in six degrees of freedom. The markers define a common coordinate system for the workspace. The markers are used to determine the pose of the tracking camera in the common coordinate system”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ferro as modified by Hladio above wherein the sensor and the trackable pattern are attached in order to allow for augmented graphics to be registered accurately as taught by Sauer (Sauer, Para 35).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Li whose telephone number is (313)446-4916. The examiner can normally be reached Monday to Thursday; 7:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN DENNY LI/Examiner, Art Unit 3793